 TUCSON RAMADA CATERERS, INC.571Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliancewith itsprovisions,they may communicate directly with the Board'sRegional Office, Seven-teenth and Champa Streets, Denver, Colorado,TelephoneNo. 297-3551.Tucson Ramada Caterers,Inc.andCatering Industry EmployeesLocal#413 and Bartenders Union Local#476through theLocal Joint Executive Board,affiliated with Hotel&Restau-rant Employees&Bartenders International Union,AFL-CIO.Case No. 08-CA-1149.August 18,1965DECISION AND ORDEROn May 25, 1965, Trial Examiner Martin S. Bennett issued hisDecision in the above-entitled proceeding, finding that the Respond-ent has engaged in and is engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision and memorandum of law in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and memorandumof law, and the entire record in the case, and hereby adopts the find-ings,, conclusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asits Order the Recommended Order of the Trial Examiner, and ordersthat Respondent, Tucson Ramada Caterers, Inc., Tucson, Arizona,its officers, agents, successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.i The Trial Examiner found that, although an employee overheard Lillian Berne,secretary-treasurer of the Respondent,tell Issie Berne, president of the Respondent, thatshe wished she knew who had signed union cards as they should all be discharged; hefound this not to be violative of Section 8(a) (1) of the Act because there was no evidencethat this statement"was intended for hearing by employees."In the absence of ex-ceptions thereto, we adopt this findingpro forma.154 NLRB No. 44. 572DECISIONSOF NATIONAL LABOR RELATIONS BOARDTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was heard at Tucson,Arizona, on February 10 and 11, 1965. Thecomplaint1alleges that Respondent,Tucson Ramada Caterers,Inc., has engagedin unfair labor practices within the meaning of Section 8(a)(1) and(5) of theAct.Briefs have been submitted by the General Counsel and Respondent.Upon the entire record in the case and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSTucson Ramada Caterers,Inc., is an Arizona corporation maintaining its prin-cipal office and place of business at Tucson, Arizona, where, under a lease fromthe operator of a motel, it is engaged in the selling and serving of food and bev-erages as a bar, restaurant, and coffee shop.These sales and services are madetomembers of the traveling public, interstate and intrastate, and exceed $500,000per annum in value.Respondent annually purchases goods, supplies,and equip-ment valuedin excessof $10,000 which are shipped to it directly and indirectlyfrom points outside the State of Arizona. I find that the operations of Respondentaffect commerce within the meaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDCatering Industry Employees Local #413 and Bartenders Union Local #476through the Local Joint Executive Board, affiliated with Hotel & Restaurant Em-ployees & Bartenders International Union, AFL-CIO, is a labor organization withinthe meaning of Section2(5) of the Act.HI.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesInMay 1964, the Union commenced an organizational campaign among Re-spondent's previously unorganized kitchen, bar, and dining room employees.Thisgroup totaled approximately 50 and constitutes a unit hereinafter found to beappropriate for the purposes of collective bargaining.By the end of August, 32or 33 authorization cards were obtained.On August 25 Secretary Eva Davis of the Union wrote to PresidentIssie Berne.2Davis stated that a majority of Respondent's employees had designated the Unionas their bargaining representative, requested recognition, and asked for a meetingto negotiate a contract.She offered to submit signed authorization cards to anymutually agreed-upon neutral party for a cross-check.On August 26 counsel for Respondent replied and stated that "we prefer tohave the signed authorization and membership cards examined to determine ifyou represent a majority of the employees in the bargaining unit."A meeting wasarranged and duly held on August 31. Later that day, counsel for Respondent,inter alia,declined to recognize the Union without a Board certification, offeringto consent to such an election.On September 3 the Union filed a petition for certification of representativesinCase No. 28-RC-1257, and on September 16 the parties agreed to a consentelection to be held on September 28.The election was held, the Union lost, andobjections were filed on September 29.On October 29, 1964, the Regional Di-rector found merit in the objections, ordered the election set aside, and directedthe holding of a second election.On November 13, 1964, the Union withdrewitspetition for an election and this was approved by the Regional Director.Asindicated, the instant unfair labor practice charge was filed on September 30 andthe complaint issued on November 18.IIssued November 18, 1964, and based upon a charge filed September 30, 1964, byCatering Industry Employees Local #413 and Bartenders Union Local #476 throughthe Local Joint Executive Board, affiliated with Hotel & Restaurant Employees & Bar-tenders International Union, AFL-CIO, herein called the Union.2 Berne is the principal stockholder of Respondent.His wife, Lillian Berne, Is a stock-holder and is secretary-treasurer.Both are active in the operation of the business TUCSON RAMADA CATERERS, INC.573The complaint alleges that on and after August 25, 1964, following receipt ofthe Union's request for recognition, Respondent engaged in various ty_7es of con-duct violative of Section 8(a)(1) of the Act including interrogation, threats, andunilateral grants of wage increases.The General Counsel also alleges that Re-spondent lacked a good-faith doubt of the Union's majority and that by refusingto recognize and bargain with the Union on and after August 31, 1964, it hasengaged in unfair labor practices within the meaning of Section 8(a)(5) of theAct.B. Interference, lest Taint, and coercionPresident Berne was aware of the union organizational campaign as early asJune 26, when he discovered organizer Jesse Quaid signing up employees in thecoffee shop.On Sunday, July 12, an organizational meeting was held at thehome of employee John Clark.3 Berne testified that he learned of this meeting"a couple of days" later.Employee Tony Haro, who had attended, volunteeredto Berne the information that the party had been held.Berne vaguely claimedherein that "some circumstance" had brought up the discussion of the meeting, but,unimpressively, was unable to recall just what it was.However, Haro, on this occasion, orally gave Berne the names of those employ.ees who attended the meeting and Berne wrote them down.As Beine uncontro-vertedly testified,Haro volunteered the information.However, as I read Berne'stestimony, he proceeded to interrogate Haro concerning those present and re-corded their names.This, I find, went beyond being an interested listener.PatriciaRiba was employed as a waitress by Respondent until September 5,1964.Sometime in August, and apparently around August 26, Berne was talkingwith another waitress, Helen Klitus, and Riba came upon the scene; Berne wagaware of her presence.Riba then heard Berne state "if necessary I could firethe whole bunch and replace them." Because of other conduct by Berne set forthbelow, and on the entire picture, I find that Berne was referring to the Union anditsrequest for recognition received that date.Klituswas readily available torefute Riba but was not called as a witness, Berne denied making the statement.Berne's hostility to the Union is shown elsewhere and his recollection of certainevents, particularly a Christmas party described below, was less than objective.Accordingly, Riba has been credited herein.After receiving the Union's demand for recognition on August 26, Berne spokewith employee Edward Matthews.The latter uncontrovertedly testified that Berneasked whether anyone had shown him "any Union cards" and if Matthews hadsigned a card.Although Matthews replied in the negative, Berne told him thathe should not have done so. It may be noted that Matthews' name was on thelistof those attending the union meeting on July 12 and previously furnished toBerne by Haro.On August 29 Berne spoke with employees John Clark and Frank Gregorio.4Clark testified, and I find, that Berne had the Union's request for recognition inhis hand and asked the two if they had authorized the Union to speak for them.Gregorio replied in the negative.Clark replied that he had signed a card andthat the Union had signed up a majority.Clark and Berne then went to Berne'soffice where Berne argued with Clark that a union could not help them becauseArizona was a right-to-work State.Berne was not questioned concerning theearlier part of the conversation, but denied any reference to right to work.That same afternoon, according to Clark, Lillian Berne spoke to him, askinghow he could sneak behind her back and "bring the Union in." 5 She then statedthat she would like to "stick a knife" into everyone who had signed a card.Ac-cording to Lillian Berne, she had been cool to Clark because she resented theholding of a union meeting at his home, considering this to be a matter for unionpersonnel rather than company employees.When she appeared on this occasion,Clark asked if she was angry with him. She replied that she was disgusted withhim, that she had no objection to him belonging to a union, that she was angrybecause he ignored the fact that Issie Berne had helped him financially, and with3 Respondent's defense to the refusal-to-bargain charge,viz,that minors were presentand beer served on this occasion, is treated below.*The General Counsel concedes in his brief, contrary to his original contention, thatGregorlo is not a supervisor.The record supports Respondent's position that Gregoriois not a supervisor within the meaning of the Act.i Issie Berne testified that he had passed on to Lillian Berne the informationconcern-ing the union meeting atClark's home. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDclothes, and that this was "just like knifing him [Berne] in the back."On cross-examination, Clark flatly rejected thesuggestionthat Lillian Berne had so spokenand reaffirmed his testimony on direct.Clark was a clear and forthright witness who impressed me as telling the truth.The record well demonstrates that both Issie and Lillian Berne were much in-volved emotionally in this matter.And, as will appear, Clark's version of theChristmas party, described below, is found to be the more reliable.Accordingly,the testimony of Clark, whoisstillinRespondent's employ, has been creditedherein.Ifind, under these circumstances, that the remark attributed to LillianBerne constituted a threat of reprisal to those engagingin unionactivities.Late in August, Berne approached employee Myrtle Hairfield who had been onvacation during July.He asked if she was a union member and Hairfield repliedin the negative.Berne was not questioned concerning this.6A union meeting was held on Sunday, September 6.According to Hairfield,Berne approached her the following day and asked how the meeting had gone;Hairfield evaded an answer.Berne persisted, asking why she had attended thismeeting.Bernedid not recall the conversation.Similarly, on September 7, Berne approached Edward Matthews, as the latteruncontrovertedlytestified,and stated that he knew Matthews had signed a cardand that he should not have done so. Berne further stated that he knew Mat-thews' cousins,Willie and Lewis Blake, had signed cards and told Matthews tospeak with them "against the Union."Eugene Manley, a member of the Union and out of work, was told by a bar-tender employed elsewhere that Respondent needed a bartender for Sunday work.He called upon Berne on September 16 and introduced himself, explaining that hehad heard of the vacancy, and asked for work. Berne asked where Manley hadpreviously worked and Manley duly responded.Berne also asked if he belongedto the Union and Manley replied in the affirmative. Berne then stated that Man-ley was "wasting your time, I wouldn't hire you under any consideration."Manleyasked if Berne was angry with Jack Kelley, businessagentof Bartenders UnionLocal #476.Berne replied that he was, because he, Berne, had "hired a coupleof his Union hands and then he come in here and tried to organize the place."According to Berne, Manley applied for the job and was told that there was novacancy.Berne then suggested that if he was aunionmember he should contactKelley who might locate a position for him.Respondentstressesthat it had hired employees through the Union and therecord so demonstrates.On the other hand, it further appears that this was notan exclusive hiring system, but rather a situation where Respondent hired appli-cants directly and also contacted the Union when it needed employees.What is significant is that Respondent has not contacted the Union for helpsince it requested recognition in August.Stated otherwise, the inference is war-rantedthat Respondent utilized theunionas a nonexclusive source ofemployees solong as it did not seek recognition as their bargaining representative.Another matter is of interest in this area, although not alleged in the complaintand thereforenot passedupon as such. Berne uncontrovertedly testified that heuse anemployment application form which requires the applicantto disclose hisunion membership, if any. I deem his inquiry concerningunionmembership, astestified by Manley, to be entirely consistent with the use of such a form.Berne also testified that he promoted an employee to work as bartender "about2 months" prior to February 11, 1965, the date on which Berne testified herein.There is no evidence as to when the vacancy occurred.Moreover, it would seemthat this was a situation where the two regular bartenders had become reluctant towork a long Sunday shift. In view of the foregoing factors, I credit Manleyherein.Following this in chronological order, the General Counsel presented evidencethat, on or about September 19, Berne spoke with Nellie Shook.Her testimony isnot clear andat best relates to the receipt by Shook of a letter from Berne, orfrom the Union, and attributes nothing to Berne beyond an inquiry concerningreceipt of a letter.Willie Blake, Jr., testified that around the last of September he overheard Issieand Lillian Berne speaking with each other in the kitchen.LillianBerne toldher husband that "he ought to fire every damn one of them" and that she wished6No reliance is placed herein on other statements by Berne or Hairfield that day. Theyreflect only his opinion that a strike might ensue. I similarly do not rely on otherremarks by Berne, in answer to a question by Hairfield, that she should get the answerfrom a union official. TUCSON RAMADA CATERERS, INC.575she "knew who signed those damn cards."He also testified that on the followingday he overheard Lillian Berne state to an employee named Helen [apparentlyKlitus] that she wished "she knew who signed those damn cards."Blake was most vague concerning the latter conversation, variously placing it inJune, August, and September.And there is no evidence that the former statementwas intended for hearing by employees.Under these circumstances, I base nofinding adverse to Respondent upon these two incidents, although, in evaluatingRespondent's overall conduct, the earlier statement by Lillian Berne is entitled toweight herein.Also not relied on herein are several other incidents.There is testimony byManny Bonillas who applied for a job in late December 1964. Berne told himthat three or four prior applications had been filed, gave him an application, and,at the end of the conversation, asked if Bonillas belonged to the Union.Bonillasreplied in the affirmative and did not get the job.This inquiry does not gobeyond the employment form, not attacked herein, and in any event would becumulative.There is also evidence that Tony Hato applied for work on January 5,1965, after quitting in September 1964, and was required by Berne to give a writtenaffidavit reflecting the information previously supplied by him orally in July identify-ing those who attended the July 12 meeting; this was allegedly done upon advice ofRespondent's counsel.John Clark testified that on Thursday, February 6, 4 days prior to testifyingherein, Berne told him that he wanted to find out who stated that Lillian Bernewished to plunge a knife into someone and that he would discharge the culprit.Again, this reflects Respondent's attitude toward the Union, but this was notalleged in the previously issued complaint which was not amended.It is also clear that Respondent unilaterally gave an unprecedented number ofwage increases during the month of September 1964, between the receipt of theUnion's demands for recognition on August 26 and the ultimate holding of theelection on September 28.Thus, 9 increases were given September 2, 2 on Sep-tember 3, 3 on September 16, and 1 on September 24, making a total of 15.7By contrast, during the other months of 1964, the number of raises rangedbetween zero and seven; indeed, except for September, the raises from May throughDecember ranged from zero to three per month. There is no evidence of a setpattern of raises or salary evaluation prior to September.And there is evidencethat only one of those receiving a raise, Edward Matthews, had previously askedfor it during June.This concentration of wage increases, absent any explanation therefor, warrantsthe inference that they were calculated and were concentrated to influence theemployees in the area of choice of a bargaining representative. It may be notedthat this concentration of wage increases on September 2 was announced for thefirst time on September 4 when the paychecks were handed out. This was thedate that the Respondent learned that the Union had filed a petition for an electionon the previous day and, I find, was more than pure coincidence. I find thatthese wage increases in September 1964 were reasonably calculated and intendedto undermine the Union.I find that Respondent has engaged in conduct violative of Section 8(a)(1) ofthe Act by the following conduct which, on the entire picture, carried a coerciveimplication:By questioning an employee concerning the identity of employeeswho attended a union organizational meeting; by stating that union adherentswould be discharged; by interrogating employees concerning their union mem-bership and asking if they had seen or signed cards; by threatening employees withreprisals because they had signed union cards; by questioning an employee con-cerning attendance at a union meeting; by telling an employee that he shouldnot have signed a union card and instructing him to speak against the Unionto relatives who had signed such cards; by telling an admitted union memberthat he would not be hired by Respondent under any circumstances because theUnion had attempted to organize the establishment; and by unilaterally grantingwage increases reasonably calculated to influence the electorate in a forthcomingrepresentation election.87 Two were to Joseph Brislcin and Lucian Hamby. Respondent conceded herein thattheir interests were managerial in nature and that they should be excluded from theunit.These two are not considered in the discussion that followsONo adverse findings are based upon certain evidence that Respondent reduced mealcontent and uniform allowances ; aside from the fact that the former is controverted, thesewere not allegedin the complaint. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Refusalto bargainAppropriate UnitThe complaintalleges,Respondent's answer admits,and Ifind that all kitchen,dining room, and bar employees in the food and beverage departments ofRespondent, excluding office employees, guards, watchmen, and supervisors, consti-tute a unit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.Majority RepresentationThere were 50 employees in the unit at the timematerial herein,viz,August 26,when Respondent received the Union's request for recognition, and August 31, 1964,when the parties met and Respondent refused recognition on the basis of a cardcheck.9The General Counsel introduced in evidence 32 cards signed by employeeswithin the bargaining unit on dates prior to August 25.Allwere currentlysigned with the exception of that of Helen Klitus who joined the Unionin 1960,has continuously been a member, has voluntarily paid dues and hasnot beensubject to a dues checkoff I find that her card and the others which authorizedthe Union to "represent me in my behalf, to negotiate and executeany all agree-ment pertaining to wages, hours and conditions of work" are clear,unambiguous,andmean what they say.All signatureswerewitnessed by persons whoidentified them herein.Excent for Respondent's contention that several weresigned at a meeting where beer was served, treated and rejected below, thereisnot the remotest indication of any undue influence.I find, therefore, that on August 26, when the Union's requestfor recognitionwas received, and that on August 31, when Respondent declined same absent aBoard certification, the Union was, and now is, the representativeof the employeesin the above-described appropriate unit withinthemeaning of Section 9(a) oftheActRefusal to BargainAs noted above, the Regional Director set asidethe election of September 28on the basis of timely objections, one of which was the grantingof the wageincreases described aboveThe Union thereafter withdrewitspetition and thiswas approved by the Regional Director It is current Board policy,on this posture,that the Union's loss of the election does not precludeconsideration of theinstant refusal-to-bargain charge.Bernel Foam Products Co., Inc.,146NLRB1277, andIrving Air Chute Company, Inc., Marathon Division,149 NLRB 627.Turning to the sequence of events, Eva Davis, secretary of theUnion, wrotetoRespondent on August 25, 1964, as follows-This will advise you, as of this date, the majority of your kitchen,diningroom, food and beverage department employees have chosenHotel,Motel,RestaurantWorkers' Local No. 413 and Bartenders Local No. 476, thruthe Local Joint Executive Board, as their collectivebargaining representative.We therefore request recognition as the exclusivebargaining representativeof the afore-mentioned employees.We further request that youmeet withus, as soon as possible, for the purpose of negotiatinga collective bargain-ing agreement covering wages, hours and otherconditions of employment.Should you have any doubtas to our representing a majority of youremployees in the above-describedbargainingunit,we willbemore thanwilling to submit the signed authorizationand membership cards of youremployees to a neutral party, mutually agreed upon,and to allow thatthird party to compare these cards with yourpresentpayroll.We realize, of course, there may besome aspectsof thismatter you feelshould first be resolved before therecognition requested above can begranted.If so, we want you to knowwe are more than willing to meetwith you or your representativesfor the purpose of discussing such issues,ifany, for mutually satisfactorydisposition.9Herman Gray appears on the payroll for the week ending August 26, but not on thatfor the week ending September 2.He worked four Sundays during August, according toBerne.The calendar indicates that the last Sunday in August was August 30.Whilethis is debatable,he has not been included in the unit and his timely and appropriatelysigned card has not been relied on below. TUCSON RAMADA CATERERS, INC.577In the event you are willing to accept our offer to submitthese authoriza-tion cards for a check, you may reach us at the above address.We will thenmeet with you or your representatives for the purpose of selecting the thirdparty to carry out that comparison of cards and current payroll.This was. received on August 26, and the same day counselforRespondentreplied, in part, as follows:In accordance with your letter we prefer to have the signed authorizationand membership cards examined to determine if you represent a majorityof the employees in, ',the bargaining unit. If you will be good enough to con-tactme, I will be pleased to discuss with you the mechanics of arranging foran examination of the authorization and membership cards.Any meetingsor discussion that we may have with you will be without prejudice to therights of our client to pursue any rights or remedies which they may haveunder existing law.loA meeting was arranged for the morning of August 31, and attended by EvaDavis,GustavaHollohanMurray, International representative of Local 476,James Kelley, a business agent of 476, organizer Jesse Quaid, and counsel forRespondent, Raymond Hayes.The position of the Union is basically reflectedin a typed memorandum which it brought to the meeting and presented to Hayes.The memorandumstates:We, the undersigned Union and Employer agree to a cross check ofemployees' authorization cards of employees who are on the payroll periodof August 14 thru 21, 1964, and who are in the bargainingunit(CulinaryWorkers, Bartenders, Food & Beverage Dept) of the employer.It is agreed that an impartial person will be selected agreeable by bothparties to make the cross check.In the event the Union represents a majority (51%) of the employeeswithin the bargaining unit, the employer agrees to recognize the Union andto, ingood faith, immediately negotiate and sign a collectivebargainingagreement with the Union.In the event the Union does not represent 51% of the employees, theUnion agrees not to press claim for recognition for a year from the date ofthe payroll agreed upon.According to Murray, Hayes asked to see the cards and Quaid responded thathe would show them to an impartial person.Hayes asked whom the Union hadinmind to conduct a cross-check and the union representatives named threelocal persons, including a local judge, a priest, and an ex-mayor,not necessarilyin that order.Hayes responded that all enjoyed a good reputation.There is some difference between the testimony of Hayes, on the one hand,and that of the witnesses for the Union, but for the purposesof this discussionI am taking Hayes' testimony at face value.Thus, in addition to the facts foundabove,Hayes stated that Respondent had a "serious question" as to the methodby which the signatures to these cards had been obtained; that under the circum-stances it would be desirable for the Union to file a petition for an election, towhich Respondent would consent; and that if the Union did not file, Respondentwould.He stated that he would contact his client at lunch, ascertain whetherhe would agree to a card check, and notify the Union that afternoon.Hayes duly telephoned the union office that afternoon, advised thatRespondentwould not agree to a card check, asked if the Union would file foran electionifRespondent consented, and Murray replied that it would. She testified, and Ifind, that Hayes, when asked why Respondent would not agree to a cross-check,replied that the employees who signed the cards did not know what they weresigning.Hayes candidly admitted herein that he made no independentinvestiga-tion concerning the cards, that his position was based solely uponinformationsupplied by Berne, and that this information related solely to the unionmeetingon July 12, the presence of minors at the meeting, and the serving of beer.This presents for consideration the well-identified meeting of July 12, and therecord discloses the following facts.John Clark arrangedfor a union meetingto be held at his home at 3 p.m. Eight or nine employees attended, as did UnionRepresentativesQuaid,Davis, and Murray.Several cards were signed during10 Itmay be noted that this replyis silent as to any suggestionthat the Union gothrough an election.206-446-66-vol. 15138 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemeeting,which ended at approximately 4:30 p.m., and the union representa-tives left.Thereafter,cokes and beer were served.Several bottles of beer wereconsumed by those present,although they were assisted in great measure by anonemployee friendofClarkwhoarrived at the close of the meeting andimmediately proceeded to make substantial inroads into the supply.While atleast several of those present were minors, it does not appear that any of them;drank a bottle of beer.In any event,no beer was consumed until after themeeting closed and cards were signed prior to the close.On the face of the foregoing,there is absolutely nothing to support Respondent'sdefense herein which perforce amounts to a claim, although not so stated, thatthe cards were signed under the influence of beer.Moreover,there is evidencethatRespondent does not uniformly maintain so sacrosanct a position aboutminors being present while alcohol,indeed in the form of hard liquor,isbeingserved.Issie,and Lillian Berne have a son,David,who was 18 years of age as ofFebruary 1965.He was therefore 16 or 17 at the time of a private Christmaspartyheld by the Bernes for their employees in December 1963.Minors attendedthis party and hard liquor was served,although,according to Berne, none wasserved to minors.Berne originally testified that his son did not tend bar onthisoccasion.His assistant,Joseph Briskin,claimed that he, Briskin,was thebartender on this occasion together with one Anthony Klitus, a regular bartenderfor Respondent,and that David Berne did not function in this capacity.However, John Clark identified David Berne as the only bartender;he recalledthat young Berne served liquor and that employeeTonyHaro, referred to aboveand a minor,became intoxicated.Similarly, employeeMyrtle Hairfield recalledthatDavid Berne was working behind the bar and further that he served hardliquor.She recalled neither Briskin or Klitus as being on the scene.Klitusdid not testify.Berne subsequently changed his testimony and recalled that his son did workbehind the bar on this occasion,assisting Briskin when the latter"got busy," butclaimed that his son served only softdrinks.The testimony of Lillian Berne isto the same general effect.Needless to say, this tends to leave bartender Klitusin limbo, as it were, because whilefirmly, ifnot eagerly,placed on the scene byBriskm, he was promptly removed therefrom by Issie and Lillian Berne.Be that as it may, I believe and find that young Berne served behind the baron this occasion.I do not dispute the testimony of Berne that his son neitherdrinks nor smokes.But the fact immediately appears that,even if he servedonly soft drinks, Respondent deemed his proximity to hard liquor to be lessserious than the proximity of olderboys,the latter his employees,to beer.To sum up, I find, on a clear preponderance of the evidence,that Respondentdid not entertain a good-faith doubt as to the genuineness of the Union'smajority.I believe and find that it seized upon the furtive report from employee Haroconcerning the July 12 meeting,entirely devoid of any evidence of undue influenceupon the card signers,and utilized it as a device to avoid recognition.Moreover,it thereafter engaged in conduct heretofore found to be violative of the Act whichwas reasonably calculated to dissipate the Union'smajority.Fred Snow,et al.,d/b/a Snow&Sons v. N.L.R.B.,308 F.2d 287(C.A. 9), andN.L.R.B. v Trim fit ofCalifornia,Inc.,211 F. 2d 206(C.A. 9).I find, in view of the foregoing circumstances,thatRespondent,by denyingrecognition to the Union on August 31, 1964,has refused to bargain within themeaning of Section 8 (a) (5) ofthe Act.I further find that by unilaterally grantingentirely discretionary and in no way automatic wage increases in September inheavy concentration,Respondent has likewise engaged in conduct violative ofSection 8(a)(5) of the Act and that by said refusal to bargain Respondent hasengaged in conduct violative of Section 8(a)(1) of the Act.N.L.R.B.v.BenneKatz, etc, d/b/aWilliamsburg Steel ProductsCo.,369U.S.736;N.L.R.B. v.Elliott-WilliamsCo., Inc.,345F. 2d 460(C.A.7); N.L.R.B. v. Winn-Dixie Stores,Inc., etc.,341F. 2d 750 (C.A.6); Indiana Rayon Corporation,151NLRB 130;Frank C.Varney Co., Inc.,151NLRB280; andAnthony O. Grimaldi, d/b/aSuperior Rambler,150 NLRB 1264.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, and occurringin connection with its operations set forth in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof. TUCSON RAMADA CATERERS, INC.579V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom, and that it take certain affirmativeaction designed to effectuate the policies of the Act. I shall further recommendthat Respondent be ordered to bargain with the Union, upon request, concerningrates of pay, wages, hours, and other terms and conditions of employment and,if an understanding is reached, embody such understanding in a signed agreement.The unfair labor practices committed by Respondent involve conduct in deroga-tionof the principles of good-faith collective bargaining.The inference iswarranted that it maintains an attitude of opposition to the purposes of the Actwith respect to the protection of employee rights in general. It will accordinglybe recommended that Respondent cease and desist from infringing in any mannerupon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAWITucson Ramada Caterers, Inc., is an employer within the meaning of Sec-tion 2 (2) of the Act.2.Catering Industry Employees Local #413 and Bartenders Union Local#476 through the Local Joint Executive Board, affiliated with Hotel & RestaurantEmployees & Bartenders International Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All kitchen, dining room, and bar employees in the food and beveragedepartments of Respondent, excluding office employees, guards, watchmen, andsupervisors, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Catering Industry Employees Local #413 and Bartenders Union Local#476 through the Local Joint Executive Board, affiliated with Hotel & Restau-rantEmployees & Bartenders International Union, AFL-CIO, has been, sinceAugust 26, 1964, and now is, the exclusive representative of the employees in theabove-described appropriate unit within the meaning of Section 9(a) of the Act.5.By refusing to recognize and bargain with the Union on and after August 31,1964,Respondent has engaged in unfair labor practices within the meaning ofSection 8 (a) (5) of the Act.6.By the foregoing conduct, and in the respects heretofore enumerated,Respondent has engaged in unfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is hereby ordered that Respondent, TucsonRamada Caterers, Inc., Tucson, Arizona, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain with Catering Industry Employees Local#413 and Bartenders Union Local #476 through the Local Joint ExecutiveBoard, affiliated with Hotel & Restaurant Employees & Bartenders InternationalUnion, AFL-CIO, as the exclusive representative of its employees in the above-described appropriate unit.(b)Questioning employees concerning the identity of employees who attendunion organizational meetings; stating to employees that union adherents will bedischarged; interrogating employees concerning union membership and if theyhave seen or signed union cards; threatening employees with reprisals becausethey have signed union cards; questioning employees concerning attendance atunion meetings; telling employees that they should not have signed union cardsand to speak against the union with relatives who had signed such cards; tellingunion members that they will not be hired because a union attempted to organizethe establishment; and unilaterally granting wage increases for the purpose ofinfluencing votes in a representation election. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any other manner interfering with, restraining, or coercing employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a)Upon request, bargain collectively with the above-named labor organizationas the exclusive representative of the employees in the above-described appropriateunitwith respect to rates of pay, wages, hours of work, or other terms andconditions of employment, and, if an understanding is reached, embody such under-standing in a signed agreement.(b) Post at its premises in Tucson, Arizona, copies of the attached noticemarked "Appendix." iiCopies of said notice, to be furnished by the RegionalDirector for Region 28, shall, after being duly signed by Respondent, be postedby it immediately upon receipt thereof, and be maintained for a period of 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 28, in writing, within 20 daysfrom the date of receipt of this Decision, what steps it has taken to complyherewith.12UIn the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words"the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order".In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain with Catering Industry Employees Local#413 and Bartenders Union Local #476 through the Local Joint execu-tive Board, affiliated with Hotel & Restaurant Employees & Bartenders Inter-nationalUnion, AFL-CIO, as the exclusive bargaining representative of allkitchen, dining room, and bar employees in our food and beverage depart-ments, excluding office employees, guards, watchmen, and supervisors and,ifan understanding is reached,embody such understanding in a signedagreement.WE WILL NOT question employees concerning the identity of employees whoattend union organizational meetings;state to employees that union adherentswill be discharged; interrogate employees concerning union membership andask if they have seen or signed union cards; threaten employees with reprisalsbecause they have signed union cards; question employees concerning attend-ance at union meetings; tell employees that they should not have signedunion cards and direct them to speak against-the union with relatives whohave signed such cards; tell union members that they will not be hiredbecause a union attempted to organize the establishment;and unilaterallygrant wage increases for the purpose of influencing votes in a representationelection.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labor INT'L BROTHERH'D OF ELECTRICAL WORKERS, LOCAL 781 581organizations,to join or assistthe above-named orany otherlabor organiza-tion,to bargaincollectively throughrepresentativesof theirown choosing,to engage in concerted activitiesfor the purposeof collective bargaining orother mutual aid or protection,or to refrain from any or all such activities.TUCSON RAMADACATERERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain posted for 60 consecutive days from the date ofposting, and must not be altered, defaced,or coveredby anyother material.If employeeshave anyquestion concerningthisnotice or compliance with itsprovisions,they may communicatedirectly with theBoard's RegionalOffice, 1015Tijeras Street,NW., Albuquerque, New Mexico, Telephone No. 247-2520,if theyhave anyquestion concerning this notice or compliance with its provisions.International Brotherhood of Electrical Workers,Local UnionNo. 781, AFL-CIO 1andGeorgia Pacific Corporation,TissueProducts Division.'Case No. 3-CD-134.August 18, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of charges by GeorgiaPacific alleging that the Respondent had violated Section 8 (b) (4)(D) of the Act by engaging in conduct to force Georgia Pacific toassign certain work to members of the IBEW rather than to its em-ployees who are represented by International Brotherhood of Pulp,Sulphite and Paper Mill Workers, and its MacDonough Local No.387,AFL-CIO.'A hearing was held before Hearing Officer,Thomas J. Sheridan, on April 15, 22, and 23, 1965.All partiesappeared at the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evi-dence bearing upon the issues.The rulings of the Hearing Officermade at the hearing are free from prejudicial error and are herebyaffirmed.Briefs were filed by Georgia Pacific, IBEW, and PaperMillWorkers and have been duly considered.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Brown and Jenkins].1 Herein called IBEW or Respondent.The name of this Union was amended at thehearing.2Herein called Georgia Pacific or Employer.SHerein called Paper Mill Workers.The name of this Union was amended at thehearing.154 NLRB No. 43.